DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 17 December 2019 and to Applicant’s response filed 11 August 2022 (“Response”).  
Claims 1–20 are currently pending.
Claims 12–20 have been examined.
Claims 1–11 have been withdrawn, as noted below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction
Applicant’s election with traverse of claims 12–20 in the Response is acknowledged.  The traversal is on the ground(s) that “Applicant respectfully contends that claims 1 and 12 are generally directed to similar concepts, that is establishing a short communication session between a locker and a mobile device by regularly emitting a broadcasted short message in a sleep mode. As such, it is difficult to imagine how one group of claims could be categorized in a class/subclass that were so different from a class/subclass of the other group of claims that both classes/subclasses would not have to be considered in examining either group. It is also difficult to imagine how one group might require different electronic resources than the other group, or even a different search query than the other group.”  This is not found persuasive because “directed to similar concepts,” as alleged, does not necessitate the groups to be obvious variants (and Applicant has not admitted that the groups are obvious variants). The Examiner maintains that the claims are patentably distinct. Patentably distinct features require employing different text search queries. See Notification of Required and Optional Search Criteria for Computer Implemented Business Method Patent Applications in Class 705, and Request for Comments, Federal Register, Vol. 66, No. 108, 30167, 30169, June 5, 2001 (“Examiners are also required to perform a text search of U.S. patents. Examiners use Boolean and proximity operators to search keywords and multiple concept terms to retrieve U.S. patents relevant to the application. Concept terms are derived from many aspects of the invention including, but not limited to: Background of the invention; Objects of the invention; Technological and field of use environment; Prior effort/work; Problem to be solved; Major advantages/outcomes; How the problem is solved; How components relate; Functionality; and Environment--Field of Use.”). The requirement is still deemed proper and is therefore made FINAL.
Claims 1–11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the Response.
Information Disclosure Statement
The Information Disclosure Statement filed on 30 December 2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: “energy management module configured for managing transitions of energy modes and allowing said at least one autonomous compartments cluster to be run in a sleep mode” in claim 12.
Because this claim limitation is being interpreted under 35 U.S.C. § 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 12–20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitation “energy management module configured for managing transitions of energy modes and allowing said at least one autonomous compartments cluster to be run in a sleep mode” invokes 35 U.S.C. § 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b).
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f); 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 12–13 and 19–20 are rejected under 35 U.S.C. § 103 as being unpatentable over Miller et al. (WO 2017/163018 A2) (“Miller”), in view of Curtis et al. (US 2016/0325680 A1) (“Curtis”).
As per claim 12, Miller discloses an electronic locker system (figure 1) for parcel deposit and pick-up, comprising: 
a remote shipping system (8:32 “central computer system”; 56:14–28), 
at least one mobile device (10:3 “wireless communication devices”) communicating via a long distance communication network with said remote shipping system (figure 1; 8:22–9:4),
at least one parcel locker (12:15 “locker”; fig. 1, 21) constituted of at least one autonomous compartments cluster (figure 1) including at least one compartment equipped with a door (figure 1; 12:15) and including a locking module (12:19 “lock unit 4”), which electronically controls locking and unlocking of said door (13:25–27 “lock unit also includes a lock 47 … operable under control of the processor to be engageable and disengageable with the frame to lock and unlock the door”) and communicates locally with said at least one mobile device via a short distance communication (12:25–13:10)[, ]
wherein said locking module comprises: 

a radio transceiver module equipped with an antenna (12:21 “short range wireless communication means or transceiver 45”), 
at least one processor (12:20 “processor 43”) configured for, 
a cryptographic module configured for deciphering with a secret key stored in a non-volatile memory an authenticator generated and encrypted by said remote shipping system and included in a request sent by said at least one mobile device (20:14–33).
Miller does not expressly disclose: said locking module comprises an energy management module configured for managing transitions of energy modes and allowing said at least one autonomous compartments cluster to be run in a sleep mode, and said processor, while in said sleep mode, regularly emitting a broadcasted short message towards said at least one mobile device for establishing a short distance communication session with said at least one mobile device.
Curtis teaches: [ ] module comprises an energy management module configured for managing transitions of energy modes and allowing [ ] to be run in a sleep mode, and [a] processor, while in said sleep mode, regularly emitting a broadcasted short message towards [a] device for establishing a short distance communication session with said [ ] device ([0068] [0072]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify the lock module of Miller to include the energy management module/functionality taught by Curtis. One would have been motivated to do so in order to conserve battery power of the lock module.
As per claim 13, Miller/Curtis teaches the system according to claim 12, wherein said locking module is configured for generating said secret key, preferably in a unique or an essentially unique form, with said cryptographic module and for storing said secret key in said non-volatile memory, wherein said locking module is configured for an automatic validation of said request based on said deciphering said authenticator wherein no authorization code is generated and provided to said locking module for said automatic validation (Miller, 14:2–18, 27:16–21, 20:28–33).
As per claim 19, Miller/Curtis the system according to claim 12, wherein said locking module comprises a lock interface and an authorization code uniquely associated with a unique parcel identification corresponding to a parcel deposited in said at least one compartment so that a parcel recipient without a mobile device may pick-up a parcel by entering said authorization code via said lock interface wherein said remote shipping system is configured for generating and storing said authorization code and for transmitting said authorization code to said locking module via said at least one mobile device (Miller, 28:26–33, 53:6–23).
As perf claim 20, Miller/Curtis the system according to claim 12, wherein said at least one mobile device is fixedly mounted next to said at least one parcel locker or directly onto said at least one parcel locker and connected to a local electrical network and wherein said at least one processor comprises a high energy processor module, a low energy processor module and a very low energy processor module (Miller, figure 1, 1'; also Curtis as cited).
Allowable Subject Matter
Claims 14–18 would be allowable if rewritten to overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 11,375,839. Although the claims at issue are not identical, they are not patentably distinct from each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685